EASTMAN KODAK COMPANY June 22,2012 Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549-6010 Attention:Amanda Ravitz, Assistant Director Regarding: Eastman Kodak Company Form 10-K for the Fiscal Year Ended December 31, 2011 Filed February 29, 2012 File No. 001-00087 Please find attached Eastman Kodak Company’s response to the staff’s letter to the Company dated June 8, 2012. If you have any questions, please call Patrick Sheller, Chief Administrative Officer, General Counsel & Secretary, and Senior Vice President at (585) 724-9022. Sincerely, Eastman Kodak Company /s/ Eric Samuels Chief Accounting Officer & Corporate Controller Form 10-K for the Fiscal Year Ended December 31, 2011 Item 7.Managements’ Discussion and Analysis of Financial Condition and Results of Operations, page 25 Critical Accounting Policies and Estimates, page 25 1. Consistent with the information provided in your responses to prior comments 2-9, beginning with your next Form 10-Q, please revise future filings to include a more detailed discussion that explains your critical accounting policies and estimates and significant changes therein regarding the following: ·Changes in estimates for assets’ useful lives ·Valuations for goodwill impairment ·Realization of deferred tax assets ·Determination of the expected return on assets underlying your pension plans Future filings will include a more detailed discussion, consistent with the information provided in the Company’s responses to prior staff comments 2-9, that explains the Company’s critical accounting policies and estimates and significant changes therein regarding the items noted above. 2
